Citation Nr: 1528559	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left knee injury with degenerative changes.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to September 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO continued the Veteran's 10 percent rating for his left knee disability.  The Veteran filed a notice of disagreement in April 2012.  In January 2014, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of service connection for depression secondary to service-connected disabilities has been raised by the Veteran in a July 2014 statement.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran was last afforded a VA examination of his left knee in April 2011.  However, since that time, the Veteran has indicated a worsening of his service-connected disability.  Specifically, in a June 2012 statement, the Veteran noted his left knee was far worse, that he walked with a severe antalgic gait, and that he needed a cane or walker at times.  In a February 2014 statement, the Veteran reported that he used a wheelchair about 50 percent of the time.  In his February 2014 substantive appeal, he reported that he could barely stand on his left leg and that total knee replacement surgery had been recommended.  The Veteran also reported that he experiences subluxation and instability of the left knee, which were not noted by the April 2011 VA examiner.  

In light of the Veteran's statements, the time period since the April 2011 VA examination, and the possible worsening of his left knee disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file currently includes treatment records from the Tampa, Florida (VAMC) dated through April 2012.  Thus, more recent records from this facility may exist, as indicated by the Veteran's June 2012 statement, indicating continued treatment at the Tampa VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Tampa VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2012, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

Additionally, a statement of record indicates that the Veteran has a denied Social Security Administration claim for disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly here, where the evidence does not indicate the disability on which such award was, and, hence, the SSA records cannot be disregarded as irrelevant-VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

In this regard, during  the April 2011 VA examination, the Veteran noted that he had a May 2011 orthopedic appointment scheduled, the records of which are not associated with the claims file.  The Veteran also indicated in a March 2014 statement that he had just gotten out of the hospital, though he did not specify for what condition.  Thus, the AOJ should specifically request information and authorization with respect to this treatment.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  The AOJ should specifically consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Tampa VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request that SSA provide complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.  

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  

3.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record-to include with respect to a May 2011 orthopedic appointment and a hospitalization in March 2014. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left knee disability by an appropriate medical professional.  

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include x-rays, should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically indicate whether there is x-ray evidence of arthritis in the left knee.

The examiner should also conduct range of motion testing of the left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  

Further, based on a review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the February 2011 claim for increase, the Veteran's service-connected left knee disability has changed in severity and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage.  

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.  

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions 38 C.F.R. § 3.655(b); as appropriate. 

Otherwise, adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate). 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


